Citation Nr: 1828406	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to separate compensable ratings for traumatic brain injury (TBI) residuals to include headaches, vertigo, and nausea.

2.  Entitlement to increases in the (10 percent prior to November 30, 2017, and 20 percent from that date) staged ratings assigned for lumbago.

3.  Entitlement to increases in the (10 percent prior to August 14, 2013; 20 percent from August 14, 2013 to August 7, 2014; 30 percent from August 7, 2014 to June 24, 2015; and 10 percent from that date) staged ratings assigned for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2005 to October 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2017, the case was remanded for additional development.  It is now assigned to the undersigned.


FINDINGS OF FACT

1.  Residuals of the Veteran's TBI have included occasional dizziness (but not staggering) throughout, and migraines with characteristic prostrating attacks occurring from November 30, 2017 (but not earlier) on an average once a month over the last several months; other separately compensable manifestations residual of TBI are not shown.

2.  Prior to November 30, 2017, the Veteran's lumbago is not shown to have been manifested by forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; from that date forward flexion limited to 30 degrees or less and favorable ankylosis of the entire thoracolumbar spine are not shown; separately ratable neurological manifestations are not shown at any time under consideration.

3.  Prior to August 14, 2013, and from June 24, 2015 to the present, the Veteran's left knee disability has been manifested by painful motion with flexion no worse than limited at 45 degrees and full extension (0 degrees), recurrent subluxation and lateral instability were not shown.
4.  From August 14, 2013 to August 7, 2014, the Veteran's left knee disability was manifested by painful motion with flexion limited to no less than 20 degrees and full extension (0 degrees); and recurrent subluxation and lateral instability were not shown.

5.  From August 7, 2014 to June 24, 2015, the Veteran's left knee disability was manifested by painful motion with flexion no worse than limited to 13 degrees and full extension (to 0 degrees); recurrent subluxation and lateral instability were not shown; and the knee was not shown to be ankylosed or to have had other separately compensable manifestations.


CONCLUSIONS OF LAW

1.  Separate ratings (of 10 percent for vertigo, throughout and 30 percent for migraines, from November 30, 2017 but not earlier) are warranted for physical residuals of TBI.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Codes (Codes) 8045, 6204, 8100 (2017).

2.  Increases in the (10 percent prior to November 30, 2017, and 20 percent from that date) staged ratings assigned for lumbago, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5237 (2017)

3.  Increases in the (10 percent prior to August 14, 2013; 20 percent from August 14, 2013 to August 7, 2014; 30 percent from August 7, 2014 to June 24, 2015; and 10 percent from that date) staged ratings assigned for a left knee disability are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to increased initial ratings, and a March 2018 supplemental SOC (SSOC) readjudicated the matters after the Veteran responded and further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran has not raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board also finds there has been substantial compliance with its June 2017 remand with respect to these matters.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  


Separate compensable ratings for TBI residuals to include headaches, vertigo, and nausea

As a preliminary matter, the Board's June 2017 decision determined that a rating in excess of 70 percent for the Veteran's psychiatric disorder was not warranted, finding that the emotional and behavioral symptoms and cognitive impairment related to his TBI residuals, including depression, anxiety, and sleep impairment, overlap with the symptoms related to his psychiatric disorder such that their respective etiologies cannot be determined.  The issue remanded for additional development, and now back before the Board pertains to any potential separate ratings for physical impairments due to the Veteran's residuals of TBI, including headaches, vertigo, and nausea.  [The January 2013 rating decision on appeal granted service connection for constricted right visual field with extreme photophobia and for tinnitus, rated 10 percent each.  A March 2018 rating decision granted a 30 percent rating for constricted bilateral visual field with extreme photophobia, effective December 5, 2017.  Those ratings are not before the Board.]

Under Code 8045 there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified".  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed in 38 C.F.R. § 4.124a, Code 8045 that are reported on an examination, are to be evaluated under the most appropriate code.  Each condition is to be evaluated separately (as long as the same signs and symptoms are not used to support more than one evaluation), and the evaluations for each separately rated condition are combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total", since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Notes following include:
 (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

(2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

(3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living", which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

(4): The terms "mild", "moderate", and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Migraine headaches are rated under Code 8100.  Under that Code, a 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months; and a 0 percent rating is warranted with less frequent attacks.
Vertigo/nausea is rated under Code 6204, peripheral vestibular disorders.  Under that Code, a 30 percent rating is warranted for dizziness and occasional staggering; and a 10 percent rating is warranted for occasional dizziness; objective findings supporting the diagnosis of vestibular equilibrium are required before a compensable evaluation can be assigned under this Code.

On January 2012 VA pre-separation examination, the Veteran reported walking with a cane due to having sporadic episodic vertigo causing him to feel like would fall over, with difficulty walking and standing due to the vertigo. He reported intermittent dizziness occurring daily associated with nausea and vomiting.  He reported having daily headaches that could be mild or a migraine, ranging from 2/10 to 10/10 in pain severity, and lasting from 15 minutes to two hours every day.  He took Neurontin and Maxalt for headaches.  The diagnoses included vertigo with regurgitation, noting that the Veteran has a very sensitive vestibular system.  The examiner opined that the headaches and vertigo would impose limitations on balance, work at heights, and any heavy lifting due to balance problems.

On July 2013 VA examination, the Veteran reported headaches and vertigo; characteristic prostrating migraine attacks were not reported.  On June 2015 VA examination, he reported having daily headaches, and that his vertigo medication helped with nausea but not with dizziness.  He reported that sometimes he could not get out of bed in the morning due to nausea.  He reported that he had good days and bad days (when he had to go home and recline due to migraines).  Characteristic prostrating migraine attacks were not reported.

On November 2017 VA ear conditions examination, the Veteran reported that his dizziness problem had not changed, and he saw his primary care provider as needed for Meclizine.  He reported having bouts of dizziness in elevators frequently and other times unprecipitated by any known stimulus.  There were no other findings, signs, or symptoms attributable to Meniere's syndrome or another ear or peripheral vestibular condition.  Physical examination of the external ear, ear canal, and tympanic membrane was normal.  The Veteran's gait was slow and deliberate with evidence of pain; he used a cane due to knee and back disabilities unrelated to vertigo.  Romberg test was abnormal or positive for unsteadiness.  Dix Hallpike test for vertigo was normal, with no vertigo or nystagmus during the test.  Limb coordination test was normal.  The diagnosis was vertigo, which the examiner opined did not impact on ability to work.

On November 2017 VA headaches examination, the Veteran reported having migraines about twice a month.  Treatment included Maxalt.  He reported pulsating or throbbing head pain, localized to one side of the head (right side), worse with physical activity.  He reported non-headache symptoms associated with the headaches including nausea, sensitivity to light and sound, and changes in vision.  Duration of typical head pain was less than a day.  He reported characteristic prostrating attacks of migraine/non-migraine headache pain once a month.  He did not report very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  A 2011 MRI of the brain showed probable large arachnoid cyst at the posterior aspect of the posterior fossa; focus of high signal on flair right paraventricular white matter may represent early demyelinating disease versus vasculitic process; and bilateral basal ganglia calcification.  The diagnosis was migraine.  The examiner opined that the Veteran's headache condition did not impact on his ability to work.

Additional VA treatment records reflect symptoms largely similar to those noted on the examinations described above.

The Board finds that the VA examinations and treatment records have shown that the Veteran's vertigo/nausea is manifested by occasional dizziness throughout the appeal period.  He has consistently reported sporadic episodic vertigo and dizziness without staggering, and on January 2012 VA examination he was noted to have a very sensitive vestibular system, thereby fulfilling the criteria for a 10 percent rating under Code 6204.  On November 2017 examination, he reported that his dizziness problem had not changed, and Romberg test was abnormal or positive for unsteadiness.  Although the Veteran reported the use of a cane due to feeling that he would fall over, there is no evidence or report of staggering due to vertigo.  A separate 10 percent (but no higher) rating is warranted for vertigo as residual of TBI throughout the appeal period.  Notably, the Veteran reported that the medication prescribed for dizziness alleviated his nausea.  While he has reported nausea as a manifestations of migraine headaches, such symptom is encompassed in the rating for the migraine headaches.

The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over several months (first shown on the November 30, 2017 VA examination, but no earlier).  On January 2012 examination, he reported having daily headaches that could be mild or a migraine; on July 2013 examination, he continued to report headaches but characteristic prostrating migraine attacks were not reported; and on June 2015 examination, he reported having daily headaches and "good days and bad days", yet characteristic prostrating migraine attacks were not reported.  On November 30, 2017 examination, he reported characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  Therefore, a 30 percent (but no higher) rating is warranted for the Veteran's migraines as residual of TBI from November 30, 2017, but not earlier.

Increased ratings for lumbago

Lumbago is rated as lumbosacral strain under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

If the service connected spine disability includes intervertebral disc syndrome (IVDS) it may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, IVDS is not shown or alleged at any time.  38 C.F.R. § 4.71a.

On January 2012 VA pre-separation examination, the Veteran reported episodic back pain and spasms during which he could not move, and he was unsure what caused it.  He had no specific treatment and he had had no hospitalizations, surgeries, or infections.  He did not report any bowel or bladder problems in conjunction with his back disability.  On physical examination, his posture was normal and he walked with a somewhat antalgic gait due to knee disability.  There was no evidence of radiating pain on movement, and muscle spasm was absent.  He reported mild tenderness at the L4-5 paravertebral muscles bilaterally.  There was no guarding of movement and no weakness, and muscle tone and musculature were normal.  The straight leg raising test was negative, bilaterally.  Flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  Repetitive range of motion was within normal limits.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Inspection of the spine revealed a normal head position with symmetry, and there was normal symmetry of spinal motion and normal curvature.  Neurological examination of the spine was normal.

Based on this evidence, the January 2013 rating decision granted service connection for lumbago, rated 10 percent, effective from the date following the Veteran's separation from service.

On July 2013 VA examination, the Veteran reported back pain with wrong movements.  On physical examination, flexion was to 80 degrees with objective evidence of painful motion at 80 degrees, extension was to 30 degrees with no objective evidence of painful motion, lateral flexion was to 30 degrees bilaterally with no objective evidence of painful motion, and lateral rotation was to 30 degrees bilaterally with no objective evidence of painful motion.  Following repetitive use testing, flexion was to 75 degrees, extension was to 30 degrees, and lateral flexion and rotation were each to 30 degrees bilaterally.  Functional impairment consisted of pain on movement and incoordination, impaired ability to execute skilled movements smoothly.  There was no localized tenderness or pain to palpation of the back, and there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were 2+, sensory testing was normal, straight leg raising test was negative to both sides, and there was no radicular pain or other signs or symptoms due to radiculopathy.  The Veteran did not have thoracolumbar spine intervertebral disc syndrome.  The examiner opined that the Veteran's thoracolumbar spine condition did not impact on his ability to work and noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

On November 30, 2017 VA examination, the Veteran reported going to pain management at VA but he could not get adequate pain relief; he had recently been seen by an outside neurosurgeon, and Lyrica was prescribed and he was scheduled to receive steroid shots.  He reported back weakness and inability to bend from the waist down.  He reported being unable to perform twisting or turning motions or to lift over 10 pounds, and had to move slowly in all activities and was mostly sedentary.  He reported having recently developed numbness and tingling of the right arm.  When his back flared up, he had to take it easy for a week before the pain receded; the flare-ups occurred every other week, with duration of a few days, and pain severity of 8/10 with a deep sharp pain.  He reported being unable to carry over 10 pounds or bend over.

On physical examination, forward flexion was from 0 to 60 degrees, extension was from 0 to 20 degrees, right and left lateral flexion were each from 0 to 20 degrees, and right and left lateral rotation were each from 0 to 20 degrees.  Pain was noted on forward flexion and right and left lateral rotation, causing functional loss.  The range of motion itself contributes to a functional loss in that the Veteran could not perform normal working movements with normal strength, excursion, coordination, endurance, and speed.  There was evidence of pain with weight bearing; there was no objective evidence of pain when the spine was in a non-weight bearing position at rest.  Passive range of motion of the spine was not performed as it was not feasible to do so in a safe and reasonable manner.  Deep palpation of the lumbar spinous processes caused wincing and groaning on movement with pain severity of 8/10, consistent with back pain diagnosis.  The Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion after three repetitions.  The examination was not conducted during a flare-up or immediately after repetitive use over time.  There was no guarding or muscle spasm of the thoracolumbar spine.  There were no additional factors contributing to disability.  Muscle strength testing was 5/5 on the right and 4/5 on the left, and there was no muscle atrophy.  Reflexes were 2+ on the right and 1+ on the left.  Sensation to light touch was decreased at the left lower leg/ankle (L4/L5/S1) and left foot/toes (L5), and otherwise normal.  Straight leg raising was negative bilaterally.  There were no signs or symptoms due to radiculopathy, and there was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a back condition such as bowel or bladder problems.  The Veteran did not have intervertebral disc syndrome.  He reported occasional use of a wheelchair for back pain and lack of endurance and regular use of a cane for stability and weight bearing.  A 2016 MRI showed vertebral body heights and alignments maintained, disc desiccation at L5/S1 with remaining disks maintaining normal height and hydration, minimal subcutaneous dependent changes of the posterior lower back, no posterior paraspinal muscle strain, no prevertebral edema or fluid, and mild/shallow central disc bulge/protrusion at L5/S1 barely contacting the ventral margin thecal sac and no canal or foraminal compromise at that level.  The examiner opined that the Veteran's back condition would most likely prohibit tasks requiring reaching, bending, lifting, or operating machinery, but he was able to perform sedentary tasks.

Based on this evidence, a March 2018 rating decision granted a 20 percent rating for lumbago, effective November 30, 2017, the date of the VA examination showing increased symptomatology.

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

The reports of the VA examinations, treatment records, and lay statements and testimony, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's lumbago prior to November 30, 2017 included forward flexion limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (the criteria for a 20 percent rating).  On January 2012 VA examination, the spinal curvature was normal, forward flexion was to 90 degrees, and there was no muscle spasm or guarding of movement.  On July 2013 VA examination, forward flexion was to 80 degrees, and there was no muscle spasm or guarding of movement.  The criteria for a rating in excess of 10 percent were not met prior to November 30, 2017, and a higher rating prior to that date is not warranted.

Continuing the analysis, reports of the VA examinations, treatment records, and lay statements and testimony, overall, do not show that symptoms of the Veteran's lumbago have at any time included forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (the criteria for a 40 percent rating).  On November 2017 VA examination, forward flexion was to 60 degrees, and there was no ankylosis of the spine.  The criteria for a rating in excess of 20 percent are not met at any time, and a higher rating is not warranted.

As the symptoms and associated impairment of function of the Veteran's lumbago fall squarely within the parameters of the criteria for the 10 percent and 20 percent ratings assigned, and did not meet (or approximate) the criteria for the next higher ratings under the General Formula, an increased rating under the General Formula criteria is clearly not warranted.  

Neurological manifestations may be separately rated under an appropriate Code.  Here, the medical evidence does not show neurological manifestation of the lumbago.  Neurologic evaluations have been consistently normal, with no evidence of radiculopathy; neurological manifestations were not noted or alleged.  Therefore, a separate rating for neurological manifestations is not warranted.  

The preponderance of the evidence is against this claim, and the appeal in the matter is denied.

Increased ratings for left knee disability
 
Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joints involved.  When the limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  

The criteria for rating knee disabilities are found in Codes 5256 to 5263.  Code 5256 provides for ratings from 30 to 60 percent for ankylosis of a knee.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  Under Code 5259, a 10 percent rating is warranted for cartilage, semilunar, removal of, symptomatic.  Under Code 5260, limitation of knee flexion to 60 degrees or more warrants a 0 percent rating, to 45 degrees warrants a 10 percent rating, to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.  Under Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  Code 5262 provides for ratings for impairment due to malunion or nonunion of the tibia and fibula.  Code 5263 provides for a 10 percent rating for acquired (traumatic) genu recurvatum.  38 C.F.R. § 4.71a.  

[Codes 5256, 5257, 5258, 5259, 5262, and 5263 have no applicability in this matter, as the pathology or manifestations in the rating criteria under those Codes (ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of symptomatic semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum) are not shown.  38 C.F.R. § 4.71a.]  

On January 2012 VA pre-separation examination, the Veteran reported that he was diagnosed with an ACL/PCL tear and partial tear of the medial meniscus a year prior.  He reported that the knee swells and because of that he wore a compression stocking.  He reported tenderness, fatigue, and weakness of the knee as often as three to four times per day, each lasting for one to three hours; he rated the pain 6/10 in severity.  He reported that he could not run, it was difficult to walk, and he did not like to bend the knee.  On physical examination, he walked with a somewhat antalgic gait and refused to bend his left knee due to pain.  There was no swelling.  There was tenderness diffusely around the left knee, guarding of movement, and weakness.  There was no subluxation, locking pain, or crepitus.  There was no ankylosis.  Flexion was to 50 degrees, limited due to pain, and extension was to 0 degrees; repetitive motion was performed with flexion to 50 degrees and extension to 0 degrees.  The joint function was limited by pain and weakness.  The medial and lateral collateral ligament stability tests, and the anterior and posterior cruciate ligament stability tests, were unable to be performed because the Veteran stated that it hurt diffusely whenever the examiner touched the knee.  X-rays showed periarticular osteopenia.  The examiner opined that the Veteran would be unable to do any heavy lifting or repetitive kneeling or squatting due to the knee disability.

Based on this evidence, the January 2013 rating decision granted service connection for left knee anterior and posterior cruciate ligament and meniscus tears with osteopenia, rated 10 percent, effective from the date following the Veteran's separation from service.

On July 2013 VA examination, the Veteran reported that he continued to have issues with his knee.  He did not report that flare-ups impact the function of the knee.  Flexion was to 50 degrees with objective evidence of painful motion at 5 degrees, and there was no objective evidence of painful motion.  Following repetitive use testing, flexion was to 45 degrees and extension was to 0 degrees.  Functional impairment consisted of less movement than normal, weakened movement, pain on movement, and swelling.  There was tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength testing was 5/5 for flexion and extension.  Joint stability tests for anterior instability, posterior instability, and medial-lateral were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran reported constant use of a brace and a cane.  A February 2013 left knee MRI was normal.  The examiner opined that the Veteran's left knee condition does not impact his ability to work but noted that pain and fatigability significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, as demonstrated by swelling during exam of the knee.

On August 14, 2013 VA orthopedic consult, the Veteran reported that the left knee hurts constantly.  He reported that the kneecap had "popped out of socket" on a few rare occasions.  He reported that walking long distances was painful, that he could not stand in the shower, and that when engaging in an activity or walking he had to take frequent breaks due to knee pain.  He reported that the knee swelled up every time he took off the brace, and it was extremely difficult to move the knee due to pain at the patellar tendon, the kneecap, and the under surface portion of the kneecap.  On physical examination, there was moderate effusion, positive patellar grind, negative patellar apprehension, and tenderness along the patellar tendon but not along the quadriceps tendon.  Active range of motion was from 0 to 20 degrees, and passive range of motion was from 0 to 80 degrees.  There was negative medial joint line tenderness to palpation, positive lateral joint line tenderness to palpation, tenderness over the LCL attachments, non-tenderness medially over the MCL attachments, and exquisite tenderness over the lateral hamstring tendons.  McMurray's testing, anterior drawer, and Lachman's testing were not conducted due to pain; the knee was stable to varus and valgus stress testing although valgus stress testing caused lateral pain.  Knee extension strength was 4/5, although the Veteran walked with his knee locked in extension.  There was decreased sensation to light touch throughout the entire left leg, and more so than on the right.  MRI of the knee showed no cartilage tears, effusion, or ligamentous damage.

On August 7, 2014 VA physical therapy consult, the Veteran reported pain in the anterior, posterior, and lateral aspects of the left knee; the pain was constant and increased with activity such as walking, standing too long, or sitting for long periods.  The pain was alleviate by narcotic pain medication, keeping the legs elevated, and TENS unit use.  He reported he wore a hinged knee brace at all times.  He reported episodes of left knee locking and giving way/buckling.  He reported loss of motion, loss of strength, and overall loss of function.  He was unable to squat, step down, or perform left hip abduction or extension in standing due to inability to clear the left foot with shoes on.  Left knee active flexion was to 13 degrees and extension was to 0 degrees.  Lachman's and posterior drawer tests could not be performed; valgus stress and varus stress testing was negative, and patella compression testing was positive.  He reported tenderness to palpation to all aspects of the left knee, but increased at the lateral joint line of the knee, the LCL near insertion, and the patellar tendon.

On June 24, 2015 VA examination, the Veteran reported that his left knee was a little better since the previous examination in 2013.  He had started physical therapy, though he had the same TENS machine as they used, and could do all the exercises at Gold's Gym.  He took Vicodin for knee pain depending on activity.  He reported that the knee swelled daily but as long as he used a compression stocking and the hinged brace, it was not as bad.  He was able to drive.  He reported that occasionally, he felt like the knee would pop out of the socket, but this did not happen as often since he had begun doing his exercises.  He reported weakness of the knee, feeling like it would give out, and then he uses his cane to get around.  He reported regular use of a cane and knee brace for his knee condition.

On physical examination, flexion of the knee was from 5 to 45 degrees, and extension was from 45 to 5 degrees.  Pain was noted on flexion and extension and caused functional loss.  There was evidence of pain with weight bearing.  There was objective evidence of diffuse left knee pain on palpation.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions; pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The knee was being examined during a flare-up, and pain and weakness significantly limited functional ability with flare-ups; flexion was from 5 to 45 degrees and extension was from 45 to 5 degrees.  Additional contributing factors of disability included atrophy of disuse and disturbance of locomotion.  Muscle strength testing was 5/5 for forward flexion and 4/5 for extension, showing reduction in muscle strength; muscle atrophy was noted with circumference of the atrophied side (measured at mid-thigh, 12 centimeters above each knee) at 45 centimeters and circumference of the more normal side at 51 centimeters.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing (anterior instability, posterior instability, medial instability, and lateral instability) was normal.  The Veteran's gait was antalgic and he used a cane in the right hand.  Pain behavior was observed during the range of motion and palpatory aspects of the exam.  The knee appeared to be absent of effusion as its appearance was grossly symmetric to the contralateral knee; however, the left thigh was visibly smaller than the right thigh.  The examiner opined that the Veteran's left knee condition negatively impacts his ability to perform occupational tasks that require squatting, walking, prolonged standing, climbing, or operation of foot pedals.

Based on this evidence, an August 2015 rating decision granted a 20 percent rating for the Veteran's left knee disability effective August 14, 2013; a 30 percent rating from August 7, 2014; and a 10 percent rating from June 24, 2015.

On November 2017 VA examination, the Veteran reported that his left knee/leg is weaker than his right.  He reported that the knee is painful with pressure and he has difficulty bending it, and he is unable to bear weight on the knee.  He reported he felt unsteady with ambulation and gait due to knee instability and rarely walked without a cane.  He reported a constant pain level of 3/10 with dull achiness, worse if overstressed to a pain level of 7/10, relieved only be pain medication and rest for almost a week.  He took physical therapy but he did not feel that it was helpful and discontinued it.  He continued taking pain medication for the left knee and received chiropractic treatment weekly.  He reported that he feels the knee will give out and is unsteady at times, especially without a brace; he reported flare-ups about every other week with pain severity of 7/10 and duration of several days.  

On physical examination, flexion of the left knee was from 0 to 40 degrees, and extension was from 40 to 0 degrees, consistent with history of knee injury condition.  The Veteran was unable to bear full weight on the knee, squat, or crouch down.  Pain was noted on exam during flexion and caused functional loss; the Veteran evidenced facial grimacing and groaning on attempting to move the knee and felt he needed to assist the knee with range of motion.  There was objective evidence of pain on passive range of motion testing.  There was evidence of pain with weight bearing and in non-weight bearing and objective evidence of crepitus.  The examiner noted disuse atrophy and gait abnormality.  The Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion.  The examination was not immediately after repetitive use over time or during a flare-up.  Additional contributing factors of disability included atrophy of disuse, instability of station, disturbance of locomotion, and interference with standing.  Muscle strength testing was 4/5 for flexion and extension, showing a reduction in muscle strength and atrophy entirely due to the service connected disability; circumference of the more normal side (taken at 7.5 centimeters subpatellar area) was 52 centimeters on the more normal side and 45 centimeters on the atrophied side.  There was no ankylosis of the knee.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing showed no joint instability; anterior stability (Lachman test), posterior instability (posterior drawer test), medial instability, and lateral instability were each normal.  There was no history of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There was no history of a meniscus condition.  The examiner noted that the Veteran regularly ambulates with a cane to the right hand, evidencing antalgic, slow and deliberate gait; subjective and objective pain was witnessed on active and passive range of motion, and the Veteran wears compression hosiery to the left knee with a hinged brace.  The examiner noted that the lower left leg shows evidence of atrophy.  The examiner opined that the Veteran's left knee disability is prohibitive for occupational tasks that would require squatting, weight bearing, walking, prolonged standing, climbing, or operating.

Additional VA treatment records reflect symptoms similar to those noted on the examinations described above.  He has also submitted lay statements describing his symptoms.  

Prior to August 14, 2013, and from June 24, 2015 to the present, the 10 percent rating assigned for the Veteran's left knee disability is based on limitation of motion/flexion (under Code 5260).  To warrant an increase in the rating during those periods, the evidence would have to show limitation of knee flexion to 30 degrees, compensable limitation of extension (at 10 degrees), instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  While the Veteran has reported perceptions of instability, such was not found on physical examinations. The evidence of record does not show that any such criteria were met for the left knee prior to August 14, 2013, or from June 24, 2015 to the present.  The documented symptoms of pain on motion and limitation of flexion are encompassed in the 10 percent rating assigned.  

From August 14, 2013 to August 7, 2014, the 20 percent rating assigned for the Veteran's left knee disability is based on limitation of motion/flexion (under Code 5260).  To warrant an increase in the rating during that period, the evidence would have to show limitation of knee flexion to 15 degrees, compensable limitation of extension (at 10 degrees), instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  The evidence of record does not show that any such criteria were met for the left knee from August 14, 2013 to August 7, 2014.  The documented symptoms of pain on motion and limitation of flexion are encompassed in the 20 percent rating assigned

From August 7, 2014 to June 24, 2015, the 30 percent (maximum) rating assigned for the Veteran's left knee disability is based on limitation of motion/flexion (under Code 5260).  To warrant an increase in the rating during that period, the evidence would have to show ankylosis of the knee, compensable limitation of extension (to 10 degrees), instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  (As was noted previously other diagnostic codes for rating knee disability do not apply as the pathology or symptoms required are not shown.)  The evidence does not show that any such criteria have been met for the left knee from August 7, 2014 to June 24, 2015.  The documented symptoms of pain on motion and limitation of flexion are encompassed in the 30 percent rating assigned.

The Board notes the Veteran's complaints of severe pain, but observes that pain of itself without objective evidence of related function loss does not provide a basis for an increase in the ratings.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Consequently, the Board finds that higher ratings for the left knee are not warranted for any period of time under consideration.

In summary, the Veteran's service connected left knee disability does not warrant ratings higher than 10 percent prior to August 14, 2013; 20 percent from August 14, 2013 to August 7, 2014; 30 percent from August 7, 2014 to June 24, 2015; and 10 percent since.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).  Finally, the Veteran has already been awarded a TDIU rating, and that matter is not before the Board.  


ORDER

Separate  (10 for vertigo, throughout and 30 percent for migraine headaches from November 30, 2017) rating are granted for physical residual manifestations of TBI, subject to regulations governing payment of monetary awards.

Increases in the (10 percent prior to November 30, 2017, and 20 percent from that date) staged ratings assigned for lumbago, are denied.
Increases in the (10 percent prior to August 14, 2013; 20 percent from August 14, 2013 to August 7, 2014; 30 percent from August 7, 2014 to June 24, 2015; and 10 percent from that date) staged ratings assigned for a left knee disability are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


